     Case 2:19-cv-02289-KJM-CKD Document 43 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    IRVIN REYES,                                      No. 2:19–cv–2289–KJM–CKD PS

11                       Plaintiff,                     ORDER

12           v.                                         (ECF No. 38)

13    KAISER PERMANENTE,
14                       Defendant.
15

16          On December 17, 2020, the magistrate judge filed findings and recommendations (ECF

17   No. 38), which were served on plaintiff and which contained notice that any objections to the

18   findings and recommendations were to be filed within fourteen (14) days. On December 29,

19   2020, plaintiff filed objections to the findings and recommendations (ECF No. 40), which have

20   been considered by the court.

21          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

22   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

23   findings and recommendations to be supported by the record and by the proper analysis.

24          The undersigned appreciates Mr. Reyes’s frustration with the many losses and dismissals

25   he has accrued over the years in his attempts to obtain justice that was, in his view, long ago

26   denied. This court must, however, follow the rules and laws that determine whether a person can

27   file the same or similar legal claims more than once. Here, those rules and laws do not permit

28   Mr. Reyes to pursue this case again.
                                                       1
     Case 2:19-cv-02289-KJM-CKD Document 43 Filed 02/24/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations (ECF No. 38) are ADOPTED IN FULL;
 3         2. This action is DISMISSED with prejudice as barred by res judicata; and
 4         3. The Clerk of Court is directed to close this case.
 5   DATED: February 23, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
